Citation Nr: 0819176	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-00 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
degenerative changes of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The veteran had active military service from July 1948 to 
June 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In June 2008, a Deputy Vice Chairman of the Board granted the 
veteran's March 2008 motion to advance his case on the 
Board's docket pursuant to 38 U.S.C.A. § 7107 (West 202) and 
38 C.F.R. § 20.900 (c) (2007).


FINDINGS OF FACT

1.  The objective medical evidence of record demonstrates 
that the veteran's service-connected right knee disability is 
manifested by symtoms of severe lateral instability, 
limitation of flexion to 100 degrees and extension that 
lacked 15 degrees of full extension (during the November 2007 
VA examination), tenderness over the medial aspect of the 
joint line, crepitus, severe tricompartmental osteoarthritis, 
and subjective complaints of pain, stiffness, locking and 
pain on motion.

2.  The veteran also has laxity of the right knee with an 
abnormal gait, a need to ambulate with a cane, and effusion 
in the knee joint that can be separately compensated.


CONCLUSIONS OF LAW

1.	The schedular criteria for a rating in excess of 30 
percent for degenerative changes of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.27, 
4.71a, Diagnostic Code (DC) 5010-5260, 5261 (2007).

2.	The criteria for an additional, separate, 10 percent 
evaluation, but no more, for laxity of the right knee 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5257 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman, regarding how VA 
assigns disability ratings and the effective dates for those 
ratings.  As such, no additional notice or development is 
indicated in the appellant's claim. 

In a June 2003 letter, issued prior to the August 2003 rating 
decision, the RO informed the appellant of its duty to assist 
him in substantiating him claim under the VCAA and the effect 
of this duty upon him claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), requires 
that VA notify the claimant that, to substantiate a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the June 2003 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of the evidence of actual knowledge on the part 
of the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claims.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).  

In this regard, the Board is aware of the veteran's statement 
to the November 2007 VA examiner, to the effect that he last 
worked in 1982 as a builder, retired at that time, and that 
"he feels that his knees did not limit his work 
activities".  It can only be concluded that the veteran does 
not consider his right knee disability to have had a 
significant effect on his employability.  

Therefore, the Board does not view the disability at issue to 
be impacted by the second requirement of Vazquez-Flores, and 
no further analysis in that regard is necessary.  

Finally, the December 2003 statement of the case (SOC) and 
the May 2005, March 2006, and December 2007 supplemental 
statements of the case (SSOCs) set forth the rating criteria 
applicable to the right knee disability.  The veteran was 
accordingly made well aware of the requirements for increased 
ratings for this disability pursuant to the applicable rating 
criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran was afforded VA 
examinations in 2003, 2005, 2006, and 2007, his VA medical 
records were obtained, and the private medical records he 
submitted were also added to the record.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service connection for degenerative changes of the right knee 
was granted by the RO in a January 1976 rating decision that 
awarded a non-compensable disability evaluation.  In a May 
1990 rating decision, the RO awarded a 10 percent rating for 
the veteran's service-connected degenerative changes of the 
right knee and, in a November 2000 decision, it awarded a 30 
percent disability rating, under DC 5010-5257.

In March 2003, the RO received the veteran's current claim 
for an increased rating for his service-connected right knee 
disability.  He said that he had considerable pain when 
walking or lying down and complained of falling several times 
because his right knee gave way unexpectedly.  The veteran 
said that he had to use a cane for support with walking or 
standing to prevent falling.   

VA and private medical records and examination reports, dated 
from June 2003 to November 2007, are associated with the 
claims files.

In June 2003, the veteran, who was 74 years old, underwent VA 
examination.  According to the examination report, the 
veteran complained of his right knee giving way, popping, and 
cracking.  He said that his knee stiffened when he sat for 
longer than thirty minutes.  He was able to walk 
approximately one mile and used a cane in his left hand.  The 
veteran had night awakenings and took anti-inflammatories to 
help with pain.  

On examination, the veteran's right knee revealed a 10 to 120 
degree arc of motion, 2+ laxity of the medial collateral 
ligament, and positive bony changes in the medial and lateral 
aspect of the knee and the suprapatella region.  There was 
positive joint line tenderness on the medial more than the 
lateral sides, with positive patellofemoral crepitation 
throughout the range of motion and positive Apley's grind 
test.  The assessment was severe, dry compartmental arthrosis 
of the right knee.  Results of x-rays taken at the time 
showed severe degenerative joint disease of the right knee 
with joint effusion distending the suprapatellar bursa of the 
knee.

Private medical records, dated in July 2003, indicate that 
the veteran was seen, in part, for bilateral knee pain.  He 
ambulated with a cane and said he was told he needed a knee 
replacement.  He reported increased stiffness with sitting 
for a long time and had some right knee swelling.  On 
examination, there was a marked increase in bony prominence 
in both knee joint spaces, the left greater than the right 
with positive anterior and posterior instability noted, pain 
with varus and valgus stress, and knee effusion.  The 
clinical assessment was that, by examination and with x-ray 
evidence, the veteran had degenerative joint disease of both 
knees.

In his September 2003 notice of disagreement, the veteran 
reported that, during his June 2003 VA examination, the 
examiner advised him that he needed a right knee replacement.

According to October 2004 private medical records and a 
physician's notation on them, laboratory test results 
suggested some component of gout in addition to the veteran 
having osteoarthritis.

In January 2005, the veteran underwent VA examination.  
According to the examination report, the veteran took Tylenol 
and glucosamine for his knee pain and the glucosamine seemed 
to help considerably.  He had injections in the past that 
provided temporary relief, and physical therapy, with the 
aquatic therapy most helpful.  He used a cane at all times.  
The veteran described his pain along the joint line of both 
knees.  He described knee stiffness that was worse when 
arising from a seated position or getting up first thing in 
the morning.  He had recurrent effusions and swelling in the 
knees.  He recently had his knees aspirated to remove fluid, 
per his report, and denied any heat or redness.  The veteran 
had some instability with giving way of both knees, left 
greater than right.  The veteran also had locking episodes 
where he had to use his opposite leg to fully straighten his 
knee that occurred on both the left and right knees.  With 
repetitive use, he had improvement in his pain initially but 
then it worsened as he went further.  He had flares 
associated with stair-climbing.  He was currently retired.  
The veteran's knees affected his mobility greatly but he was 
able to care for himself and do his activities of daily 
living.  Recreationally, he was an average golfer, but was no 
longer able to play due to knee pain.

On examination, the veteran had essentially identical 
examinations of both knees.  He had a 15-degree flexion 
contracture on both sides and flexed up to about 120 degrees, 
with pain throughout motion and with severe crepitus.  He had 
varus deformities of both knees.  There was 2+ anterior 
laxity on both sides, with no varus, valgus, or posterior 
laxity.  There was diffuse joint line tenderness and a small 
effusion on both sides.  There was pain with McMurray's 
examination on both the medial and lateral sides.  Results of 
x-rays from the veteran's previous visit were reviewed and 
showed severe tricompartmental degenerative joint disease, 
worse in the medial compartments.  The veteran had 4/5-4+/5 
strength of knee flexion and extension on both sides that 
appeared to be limited by pain.  The assessment was bilateral 
severe knee degenerative joint disease with moderate laxity 
on both sides and some anterior cruciate ligament (ACL) 
deficiency.  

A January 31, 2006 VA outpatient record indicates that, when 
seen for an initial primary care evaluation, the veteran 
complained of problems walking for the past six months due to 
knee and ankle pain.  It was noted that his medical history 
showed that he was hospitalized for uncontrolled diabetes 
mellitus.  On examination, there was no knee swelling or 
tenderness.  The veteran had good range of motion with 
crepitus in both knees.

In September 2006, the veteran underwent VA examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  The veteran complained of 
residual moderate to severe bilateral knee pain associated 
with pain and swelling.  He had instability of both knees and 
locking.  He denied fatigability or lack of endurance, heat 
or redness.  The veteran rated his knee pain as an 8 on a 
scale of 0 to 10.  He took Tylenol 500 milligrams twice a day 
for pain relief.  He had nightly flare-ups of joint disease 
and standing, walking, and cold weather aggravated the 
condition and precipitated flare-ups that caused moderate 
functional impairment.  The veteran said he used a cane and a 
walker, and had a cane and wheelchair for the current 
examination.  It was noted that the veteran was retired.  He 
was able to do the activities of daily living but they took 
longer, he needed rails in the bathtub, and he received 
assistance from his family.  

On examination, the veteran had a mild antalgic gait.  He had 
difficulty making transfers from the chair to the examination 
table.  There was no abnormal shoe wear pattern and normal 
posture on walking and standing.  Bilateral knees presented 
evidence of a mild effusion with no heat or redness.  There 
was moderate crepitus and limited range of motion of the 
right knee, with flexion from 0 to 90 degrees (out of 140 
degrees) and at least 0 degrees of extension, with pain 
starting at 70 degrees after repetitive motion.  There were 
negative Lachman, anterior and posterior drawer, and McMurray 
tests.  X-rays of the knees showed bilateral tricompartmental 
degenerative changes with moderate narrowing of the 
compartment with subchondral sclerosis and cystic changes, 
eburnation, and tiny marginal osteophytes.  The pertinent 
diagnosis was bilateral knee degenerative joint disease with 
evidence of bilateral tricompartmental degenerative arthritis 
as indicated by x-ray.  The veteran had effusion and a 
limited range of motion.  The joint function was additionally 
limited by pain following repetitive use with additional loss 
of motion of 20 degrees.  He had a nightly flare-up of his 
condition related to standing and walking. 

In mid-August 2007, VA hospitalized the veteran for treatment 
of autonomic dysfunction related to diabetes.  An August 31, 
2007 VA medical record indicates that he was to be discharged 
from the hospital that day.  He said that he walked with a 
cane for several years.  He had functional use of all 
extremities with fair gross motor strength.  He had limited 
range of motion at the end of range of movement in all 
extremities.  He was able to stand independently and 
ambulated with a standard cane.  He was able to ambulate 100 
feet with the cane without difficulty.  The assessment at 
that time was ataxia with generalized weakness.

The veteran underwent VA orthopedic examination in November 
2007.  According to the examination report, the veteran 
complained of bilateral and daily knee pain and said his 
knees locked on him, felt unstable, and periodically swelled.  
Past treatment included physical therapy and injections.  He 
last worked in 1982 as a builder and retired at that time.  
He felt that his knees did not limit his work activities but, 
in his present activities, the veteran said he was able to 
walk less than 50 feet and felt he could stand a matter of 
minutes.  He experienced flare-ups in the knees once a week 
that lasted three or four days and were characterized by 
increased pain and burning.  He currently used a cane and 
frequently used a wheelchair.  

On examination, the veteran entered the examination area in a 
wheelchair.  He was unable to get up on the examination table 
and the limited examination was carried in the wheelchair.  
Inspection of both knees revealed a massive degree of 
bilateral bony swelling.  There was pain in both knees on 
patellar compression.  The right knee lacked 15 degrees of 
full extension and could flex to 100 degrees.  All range of 
motion was painful but not additionally limited following 
repetitive use on current examination.  The Lachman test 
showed increased AP (anterior-posterior) laxity in the right 
knee.  The veteran was unable to carry out the drawer test.  
Varus and valgus stress testing showed both pain and laxity 
on valgus stress on the right knee.  Both knees were tender 
over the medial aspect of the joint line and demonstrated 
crepitus throughout the range of motion.  The veteran was 
unable to carry out the McMurray test and his gait was 
markedly limited and unstable.  He had to brace himself to 
attempt standing.  An x-ray of the veteran's right knee was 
read as showing severe degenerative joint diease that was 
present on prior films.  Also noted was a small effusion. 

III.	Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected degenerative changes of the 
right knee warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2007).  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. § 
4.21 (2007).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2007).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2007).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2007); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

The veteran's service-connected right knee disability is 
currently assigned a 30 percent rating under DC 5010-5257.  
In the assignment of diagnostic code numbers, hyphenated 
diagnostic codes may be used.  Injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  Diseases 
will be identified by the number assigned to the disease 
itself, with the residual condition added, preceded by a 
hyphen.  38 C.F.R. § 4.27.  Thus, the veteran's degenerative 
changes of the right knee (DC 5010) are presently evaluated 
as recurrent instability of the knee (DC 5257). 

Arthritis due to trauma (DC 5010) is rated as degenerative 
arthritis (DC 5003).  See 38 C.F.R. § 4.71a, DCs 5003 and 
5010 (2007).  Degenerative arthritis (hypertrophic or 
osteoarthritis) where established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  See 38 C.F.R. § 4.71(a), DC 5003.  A 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints and two or more minor 
joint groups and there is occasional incapacitating 
exacerbation.  Id.  A compensable rating can be assigned 
where there is arthritis and some limitation of motion.  Id.

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, DCs 5260 and 5261 (2007).  DC 5260 provides for a 
noncompensable rating where flexion of the leg is limited to 
60 degrees; a 10 percent rating where flexion is limited to 
45 degrees; a 20 percent rating where flexion is limited to 
30 degrees; and a 30 percent rating where flexion is limited 
to 15 degrees.  Id.

DC 5261 provides for a 30 percent rating where extension is 
limited to 20 degrees; a 40 percent rating where extension is 
limited to 30 degrees; and a 50 percent rating where 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Under DC 5256, a 30 percent evaluation is assigned for 
ankylosis of the knee in a favorable angle in full extension 
or in slight flexion between 0 and 10 degrees.  38 C.F.R. 
§ 4.71a, DC 5256 (2007).  A 40 percent rating is warranted 
when there is anklylosis in flexion between 10 and 20 
degrees; a 50 rating is warranted for ankylosis in flexion 
between 20 and 45 degrees; and a 60 percent rating is 
assigned for extremely unfavorable ankylosis in flexion at an 
angle of 45 degrees or more.  Id.

38 C.F.R. § 4.71a, DC 5257 provides for assignment of a 10 
percent rating when there is slight recurrent subluxation or 
lateral instability; a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating when there is severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2007).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2007).

The veteran is currently in receipt of a 30 percent 
disability rating for his right knee that is the highest 
rating available under DC 5257, for degenerative changes.  
The more appropriate diagnostic code is 5010-5260, 5261. 
However, the veteran has not been shown to have ranges of 
motion with regard to limitation of flexion or extension that 
would warrant an increase in the assigned rating. Here, the 
reported motion of the right knee in flexion has been from 
minus 15 degrees of full extension to 100 degrees of flexion, 
on recent VA examination in November 2007.  Range of motion 
of the right knee was flexion from 0 to 90 degrees (with pain 
at 70 degrees after repetitive motion) and at least 10 
degrees of extension, during the September 2006 VA 
examination.  Flexion was to 120 degrees during the January 
2005 VA examination.  As noted, normal range of flexion of 
the knee is to 140 degrees.  See 38 C.F.R. § 4.71, Plate II. 
Thus, the veteran has some limitation of motion of the right 
knee.  The limitation of flexion, however, is not 
compensable.  38 C.F.R. § 4.71a, DC 5260.  Also, there is no 
indication of limitation of extension, so as to render it 
compensable on that basis, under DC 5261. 

Under DC 5256, a 40 percent rating is warranted when there is 
ankylosis in flexion between 10 and 20 degrees.  However, the 
competent medical evidence of record is devoid of any 
diagnosis of ankylosis in flexion.  While a 15-degree flexion 
contracture was noted by the January 2005 VA examiner, the 
November 2007 VA examiner reported that the veteran's right 
knee lacked 15 degrees of full extension and could flex to 
100 degrees, thus arguing against a finding of ankylosis in 
flexion of the right knee such as to warrant an increased 
rating under DC 5256.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected degenerative changes of the right knee are 
contemplated in the currently assigned 30 percent rating (for 
lateral instability).  There is no indication that pain, due 
to disability of the right knee, causes functional loss 
greater than that contemplated by the 30 percent evaluation 
now assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown; see 
also infra.

However, the Board's analysis does not end there. VA's 
General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. 
Reg. 63,604 (1997).  The reports of VA examinations conducted 
in January 2005 and November 2007 also included findings of 
anterior-posterior laxity and an impaired gait, symptoms not 
contemplated by the current rating. According, the Board 
finds that a separate evaluation of 10 percent is warranted 
under DC 5257. The basis for a separate 10 percent rating but 
no more is met since the time the veteran filed his claim for 
an increased rating in March 2003. The benefit of the doubt 
is resolved in the veteran's favor to this extent.

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2007); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was hospitalized for his service-connected degenerative 
changes of the right knee.  In addition, there is no 
objective evidence revealing that his condition caused marked 
interference with employment, e.g., employers' statements or 
sick leave records, beyond that already contemplated by the 
schedular rating criteria.  In fact, in November 2007, the 
veteran told the VA examiner that he did not feel his right 
knee limited his work activities.  

Consequently, while the veteran's right knee disability may 
well cause some impairment in his daily activities, there is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Thus, based on the 
record, the Board finds that the currently assigned 30 
schedular rating under 38 C.F.R. § 4.71a, DC 5010-5260, 5261, 
and the separate 10 percent rating assigned herein, under DC 
5257 appropriately address, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected degenerative changes of the 
right knee.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability evaluation 
itself is recognition that industrial capabilities are 
impaired).  Therefore, in the absence of such factors, the 
criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

A rating in excess of 30 percent for degenerative changes of 
the right knee is denied.

A separate 10 percent disability rating is granted for laxity 
of the right knee, subject to the law and regulations 
governing the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


